Citation Nr: 1420018	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-02 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity varicose veins.

2.  Entitlement to an initial compensable evaluation for scars of the lower extremities.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had qualifying active duty service with the United States Army from July 1981 to July 1984, and with the Marine Corps from May 1985 to May 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at an August 2011 hearing before the undersigned at the RO.  A transcript of the hearing is of record.  

The issues on appeal were remanded by the Board in October 2011 for additional development; as pertaining to the issue of an initial evaluation in excess of 10 percent for left lower extremity varicose veins, that development has been accomplished.

The issues of entitlement to an initial compensable evaluation for scars of the lower extremities and entitlement to a total disability rating based on individual unemployability TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Varicose veins of the left leg were manifested by aching and fatigue after prolonged standing or walking with symptoms incompletely relieved by elevation of the extremity and compression hosiery.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for service-connected varicose veins of the left leg are met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.104, DC 7120 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records and VA medical treatment records have been obtained, the Veteran did not indicate that he had received treatment at any private facilities.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in March 2009 and November 2011; the record does not reflect that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Rating Criteria 

Service connection for the varicose veins of the left leg was granted in an April 2009 rating decision, a 10 percent disability rating was granted effective October 2008 at that time.  

Under Diagnostic Code 7120, the criteria for a 10 percent rating are varicose veins manifested by intermittent edema of an extremity or aching and fatigue in the extremity after prolonged standing or walking with symptoms relieved by elevation of extremity or compression hosiery.  

The criteria for a 20 percent rating are varicose veins manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema. 

The criteria for a 40 percent rating are varicose veins manifested by persistent edema and stasis pigmentation or eczema with or without intermittent ulceration.

Analysis

The Veteran was afforded a VA examination in March 2009.  At that examination the Veteran noted that he underwent stripping and ligation of varicose veins of the legs in 1983 and 1986.  

Physical examination revealed no edema, skin discoloration, or ulceration.  Constant pain was noted, there was no pain at rest, following walking or standing the Veteran reported aching and fatigue which were not relieved by elevation or compression hosiery.  There was no stasis pigmentation or eczema or ulceration.  The varicose veins were noted as superficial on the mid-calf to lower calf.  

At his August 2011 Board hearing, the Veteran testified that his left leg varicose veins appeared to be worse than those on his right lower extremity.  

The Veteran was examined again in November 2011.  During the examination the Veteran was shown to have aching and fatigue following prolonged standing and walking.  Symptoms were relieved by elevation of the extremity and by the use of compression hosiery.  It was noted that the Veteran had persistent statis pigmentation.  

The examiner explained that the Veteran had mild to moderate palpable and visible varicose veins, mainly in the posterior aspect of the leg and dorsal aspect of each foot.  There were no ulcerations or eczema and there was mild stasis pigmentation in the ankle.  It was noted that the Veteran worked in a warehouse 8 hours a day and had to stand most of the time causing fatigue and aching in the legs.  The Veteran reported that he wore compression hose only twice a week and had temporary relief when he wore them.   

The Veteran's symptoms most nearly approximate persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation, the criteria for a 20 percent rating, under Diagnostic Code 7120.  

In the absence of an actual finding of persistent edema, the disability picture does not more nearly approximate or equate to the criteria for the next higher rating under Diagnostic Code 7120, namely, persistent edema and stasis pigmentation.  Moreover, it appears that the Veteran's symptoms are at least temporarily relieved by elevation and the use of compression hose.  

Considering all of the Veteran's symptoms described by the Veteran's VA examiners and the Veteran's own complaints of symptoms related to his left leg varicose veins, an increased, 20 percent, rating is warranted.


Extraschedular Consideration 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology for varicose veins to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule; the assigned schedular ratings are adequate; and no referral is required. 


ORDER

Entitlement to an initial evaluation of 20 percent left lower extremity varicose veins is granted.


REMAND

In October 2011, the Board remanded the issue of entitlement to an initial compensable evaluation for scars of the lower extremities so that an examination could be conducted which specified which of the Veteran's scars were secondary to stripping of the varicose veins, and in order to determine the nature and severity of each of those scars.

The Veteran was afforded a VA examination in November 2011.  That examination report includes the VA examiner's determination that the Veteran's lower extremity scars were secondary to his varicose vein surgeries; however, the examiner noted that the Veteran's scars were not painful, notwithstanding the Veteran's testimony to the contrary.

The VA examiner improperly dismissed the Veteran's lay statements that his scars are painful.  The Veteran is competent to report such symptoms as they are capable of lay observation.  The VA examiner must directly comment upon the Veteran's claims of painful scars as well as the symptoms related to each scar associated with his venous stripping, as such detail is required in determining the appropriate rating for the Veteran's scars.  

During his November 2011 examination, the Veteran was noted as being impaired at work due to pain and fatigue of his legs.  At that time, the Veteran was fully employed; however, the Veteran's current employment status is presently unclear. Additional development is necessary in order to allow the Veteran an opportunity to provide his current employment status.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Following all necessary development, a determination must be made as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scars examination by an appropriate medical professional other than the doctor who performed the prior examination.  The claim folder must be reviewed in conjunction with the examination.  The examiner must identify and describe all scars of the lower extremities, to include specifying whether the Veteran's reported lower extremity pain is referable to individual scars.  In other words, is any particular scar painful?  For each scar, the examiner must specify whether it is related to the stripping and ligation of varicose veins of the legs.  

2.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU.

3.  If deemed necessary, schedule the Veteran for a VA examination, to be conducted by a vocational specialist.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

The examiner must take into consideration the Veteran's level of education, training, and previous work experience.

All examination reports must include a complete rationale for all opinions expressed. If any examiner determines that a requested opinion cannot be rendered without resorting to speculation, that examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing these actions, and any additional notification and/or development deemed warranted, readjudicate the claims.  If either benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an appropriate time period for response before the claim file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


